Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Correction
A corrected Notice of Allowability is set forth to include consideration of IDS filed 04/29/2022

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/04/2022 and 04/29/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Interpreting the claims in light of the specification examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in amended independent claims 1 and 21.
Lynch (US Pub. 20180003512 A1) teaches a method comprising  “…receiving a change trigger; and providing two or more map versions to a plurality of vehicle apparatuses. The map versions may comprise a stable map version and a changed map version. The example method further comprises receiving two or more responses from at least two of the plurality of vehicle apparatuses. A response comprises an indicator of a preferred map version selected by a vehicle apparatus of the plurality of vehicle apparatuses from the two or more map versions.” (Abstract).
Adachi et al (US Pub. 20180087917  A1) teaches a system where “a route information acquisition unit acquires a route information piece including a route information piece concerning a waypoint on a route from a departure place to a destination, from each external database device. A route reproduction unit reproduces each of acquired route information pieces in the format used in a route evaluation apparatus. On the basis of the evaluation criteria stored in an evaluation criterion storage unit, a route evaluation unit generates an evaluation result by calculating a time and a distance concerning a route including the waypoint represented by the waypoint information piece, and evaluates the route information pieces.” (Abstract)
The features “wherein the processor is configured to, based on the vehicle being in the second state, transmit the first map and the second map to the electric components.” Of independent claim 1 and “wherein the processor is configured to, based on a destination being input to the vehicle: determine, from the first map, a first path from a location of the vehicle to the destination; determine, from the second map, a second path from the location of the vehicle to the destination” of independent claim 21, when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HATCH whose telephone number is (571)272-4518. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.H./Examiner, Art Unit 3668                                                                                                                                                                                                        

                                                                                                                                                                                               /JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668